Order filed October 25, 2012




                                                      In The

                             Fourteenth Court of Appeals
                                                 ____________

                                            NO. 14-12-00267-CR
                                              ____________

                           LASONYA MICHELLE WHITE, Appellant

                                                         V.

                                  THE STATE OF TEXAS, Appellee


                              On Appeal from the 185th District Court
                                       Harris County, Texas
                                  Trial Court Cause No. 1319593


                                                     ORDER

         Appellant is pro se.1 No reporter’s record has been filed in this case. Gina Bench,
deputy court reporter for the 185th District Court, informed this court that appellant had
not made arrangements for payment for the reporter’s record. On September 13, 2012,
the clerk of this court notified appellant that we would consider and decide those issues
that do not require a reporter’s record unless appellant, within 15 days of notice, provided
this court with proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant
filed no reply.

1 Nothing has been filed in this court suggesting appellant is proceeding as indigent.
       Accordingly, we ORDER appellant to file a brief in this appeal on or before
November 26, 2012. If LaSonya Michelle White does not timely file the brief as ordered,
the appeal will be abated for a hearing in the trial court to determine the reason for the
failure to file the brief. See Tex. R. App. P. 38.8(b)(2).



                                       PER CURIAM